~    """IJ!llf"   -   .. _



    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of 1
                                                                                                                                                      \I

                                              UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                         JUDGMENT IN A CRIMINAL CASE
                                               V.                               (For Offenses Committed On or After November I, 1987)



                               Francisco Valdez-Gibon                           Case Number: 3:19-mj-22491

                                                                                Nanc~n Rosenfeld
                                                                                Defendant's Attar_'!.£)'_ _..

                                                                                                                                  ~            I
    REGISTRATION NO. 85945298                                                                                                     JI
                                                                                                                                               II
    TIIB DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint
                                 .
                                                                                                           I    JUN 2 O2019
                                                                                                           L---------···- --··
                                                                                                                                       J       i
                                                                                                                                               I
     D wasfoundgmltytocount(s)                                                                            CLERVu':: -':-:f-i'C. ,:.:i. 1Rr
                                                                                                                                      ,,
                                                                                                    .·"'lu, HERr\J ~ 1 c r OF CAcifGr1, ,
                  after a plea of not guilty.                                             ·" ·              __ oi: .)• __
                  Accordingly, the defendant is adjudged guilty of such count(s), which inv6lvetneTOOwing offense(s):

    Title & Section                         Nature of Offense                                                       Count Number(s)
    8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                             1

     D The defendant has been found not guilty on count(s)
                                                                             -------------------
     0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                        6T1ME SERVED                         D _ _ _ _ _ _ _ _ _ days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursda1z June 20, 2019
                                                                              Date of Imposition of Sentence

                                 _-;:;",;;..-~---- ---·
    Received
                             - --------
                             DUSM                                             ~~dM
                                                                              UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                       3:19-mj-22491
